
	
		III
		112th CONGRESS
		2d Session
		S. RES. 472
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Enzi (for himself,
			 Ms. Ayotte, Mr.
			 Blumenthal, and Mr. Begich)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 22
			 (legislative day, September 21), 2012
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Designating October 7, 2012, as
		  Operation Enduring Freedom Veterans Day.
	
	
		Whereas the initial volley of Operation Enduring Freedom
			 took place in Afghanistan on October 7, 2001, and October 7, 2012, marks the
			 eleventh anniversary of the war;
		Whereas Operation Enduring Freedom, launched in response
			 to the terrorist attacks committed against the United States on September 11,
			 2001, targeted al-Qaida and the Taliban protectors of al-Qaida in
			 Afghanistan;
		Whereas Operation Enduring Freedom is the longest ongoing
			 war in which the United States is involved;
		Whereas the wounded warriors who have served in Operation
			 Enduring Freedom carry the scars of war, both seen and unseen;
		Whereas some 2,000 patriots in the United States Armed
			 Forces have made the ultimate sacrifice while serving in Afghanistan;
		Whereas the war in Afghanistan should not fade from the
			 hearts and minds of the people of the United States; and
		Whereas the ongoing sacrifices made by the men and women
			 of the Armed Forces should be recognized and honored: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates
			 October 7, 2012, as Operation Enduring Freedom Veterans
			 Day;
			(2)honors the brave
			 men and women who gave their lives while serving the United States in Operation
			 Enduring Freedom; and
			(3)encourages the
			 people of the United States to salute the more than half a million men and
			 women who have served bravely in Afghanistan to preserve our shared security
			 and freedom.
			
